DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-7 are examined in the office action claims 1-3 and 5 have been currently amended.
Claim Objections
Claims 2-5 are objected to because of the following informalities:  The units of the composition are recited only in % instead of "mass%" as in independent claim. Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
List 1
Element
Instant Claims
(weight%)
Prior Art US’918
(mass%)
C
0.05 – 0.1 
C: 0.01-0.10%
P
0.04 or less
P: no more than 0.08%
S
0.01 or less
S: no more than 0.005%
N
0.01 or less
-
O
0.006 or less
-
Si and Al
0.20 – 2.50 in total
Si: no more than 1.0%
Al: 0.015-0.050%
∴ Si+Al = 0.015 – 1.05
Mn and Cr
1.0 – 3.0 in total
Mn: no more than 2.5%
Cr: - 
∴ Mn+Cr = 0 – 2.5
Mo, Ni, Cu
Claim 1: Mo: 0 – 1.00, Ni: 0 – 1.00, Cu: 0 – 1.00
Claim 2: at least one of Mo: 0.01 – 1.00, 
Ni: 0.05 – 1.00, or Cu: 0.05 – 1.00
US’918: - 

Nb, Ti, V
Claim 1: Nb: 0 – 0.30, Ti: 0 – 0.30, V: 0 – 0.50
Claim 3: at least one of Nb: 0.005 – 0.30, 
Ti: 0.005 – 0.30, V: 0.005 – 0.50
Nb: no more than 0.40%
Ti: 0.10-0.30%
B
Claim 1: 0 – 0.01
Claim 4: 0.0001 – 0.01
B: no more than 0.0010%
Ca
Mg
REM
Claim 1: Ca: 0 – 0.04, Mg: 0 – 0.04, REM 0 – 0.04
Claim 5: at least one of Ca: 0.0005 – 0.04, 
Mg: 0.0005 – 0.04, REM 0.0005 – 0.04
Ca: no more than 0.01%
Fe + 
impurities
Balance
Balance








Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over US 6554918 B2 of Kashima (US’918).
Regarding claims 1 and 3-7, US 6554918 B2 of Kashima (US’918) teaches “a hot-rolled steel sheet having high strength as well as good stretch flange formability” and a method for producing it {abstract, col 1:1-15, 38-50} wherein the steel has a composition wherein the claimed ranges of the various elements of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art as shown in the List 1 above {col 2:30-3:47, claims 1-13}. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed composition over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding the limitations of a) Si and Al: 0.20 – 2.50 in total and b) Mn and Cr: 1.0 – 3.0 in total of instant claim 1, the prior art teaches that its steel has Si: no more than 1.0%, Al: 0.015-0.050%, Mn: no more than 2.5% and is silent regarding Cr being present in its steel which means Si+Al equal 0.015 – 1.05 and Mn+Cr equals 0 – 2.5 which means that the claimed ranges of the instant claims overlap or lie inside the ranges provided by the prior art. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I. In addition, it is well settled that there is no invention in the discovery of a general formula if it covers a In re Cooper and Foley 1943 C.D. 357, 553 O.G. 177; 57 USPQ 117, Saklatwalla v. Marburg, 620 O.G. 685, 1949 C.D. 77, and In re Pilling, 403 O.G. 513, 44 F(2) 878, 1931 C.D. 75.
Regarding the claimed limitation of the instant claim 1 of “a metal structure represented by, in area fraction, ferrite: 52% to 93%, granular bainite: 5% to 48%, martensite: 2% to 30%, and upper bainite, lower bainite, tempered martensite, retained austenite, and pearlite: 5% or less in total”, it is noted that the instant specification teaches that granular bainite in the following manner “On the other hand, the granular bainite is mainly composed of bainitic ferrite whose dislocation density is low and hardly contains hard cementite, and thus is harder than ferrite and softer than upper bainite and lower bainite. Thus, the granular bainite exhibits more excellent elongation than the upper bainite and the lower bainite.” {Instant Specification [0019]}. 
The prior art US’918 teaches that its steel as follows regarding its microstructure: 
“The steel sheet of the present invention is composed mainly of ferrite. It should not contain a second phase (such as martensite and bainite resulting from transformation at low temperatures), because ferrite differs in hardness from such a second phase and this difference gives rise to voids and cracks which deteriorate the stretch flange formability. The ferrite includes not only polygonal ferrite structure but also granular bainitic ferrite structure and bainitic ferrite structure. The typical form of these ferrites is known from "Collection of photographs of steel bainite (part 1)" issued by The Iron and Steel Institute of Japan, Fundamental Research Group. All the ferrite structure mentioned above should preferably be a single phase of ferrite. However, it may practically contain a second phase in an amount less than 5% (in terms of area ratio) with only little adverse effect on the stretch flange formability.” {col 3: 48-65}. “A high-strength hot-rolled steel sheet superior in stretch flange formability” … “wherein said hot-rolled steel sheet has a structure consisting of at least one of a polygonal ferrite structure, a granular bainitic ferrite structure and a bainitic ferrite structure;” {claim 12}. In addition, Table 2 of US’918 
Therefore, the prior art teaches that its steel has a microstructure with ferrite, in area%, of greater than 95% or more or in other words, the sum of polygonal ferrite structure, granular bainitic ferrite structure and bainitic ferrite structure, in area%, is greater than 95% meaning that each of the polygonal ferrite structure, granular bainitic ferrite structure and bainitic ferrite structure can be in the range of 0-100 as long as the sum of polygonal ferrite structure, granular bainitic ferrite structure and bainitic ferrite structure, in area%, is greater than 95%. The prior art also teaches a second phase in an amount less than 5% (in terms of area ratio) and defines the second phase as martensite and bainite resulting from transformation at low temperatures which means that the prior art allows, in area%, martensite: less than 5% and bainite: less than 5% as long the sum of martensite and bainite, in area%, is less than 5%.
This means that the claimed ranges of the various phases of the instant claims of the instant alloy of the instant claims overlap or lie inside the ranges of various elements of the alloy of the prior art. As the claimed ranges overlap or lie inside ranges disclosed by the prior art, a prima facie case of obviousness is established as it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to select the claimed microstructure phases over the prior art disclosure since the prior art teaches the similar property/utility throughout the disclosed ranges. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997). See MPEP § 2144.05 I.
Regarding claims 6 and 7, it is noted that the prior art does not explicitly teach of a hot-dip galvanizing layer or an alloyed hot-dip galvanizing layer on the surface of the steel. However, it would have been obvious before the effective filing date of the claimed invention to US’918 and add a hot-dip galvanizing layer or an alloyed hot-dip galvanizing layer on the surface of the steel since galvanizing the steel would provide corrosion resistance to the steel sheet and thereby making it useful in applications needing protection against corrosion.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 6554918 B2 of Kashima (US’918) as applied to claim 1 above, and further in view of US 2010/0000633 A1 of Yokoi (US’633).
Regarding claim 2, US’918 does not explicitly teach of the presence of at least one of Mo: 0.01 – 1.00, Ni: 0.05 – 1.00, and Cu: 0.05 – 1.00 as required by the instant claim. 
In the same field of endeavor, US 2010/0000633 A1 of Yokoi (US’633) teaches of “a bake-hardening hot-rolled steel sheet with excellent workability” {abstract}, wherein the steel has a “continuous-cooled microstructure (Zw) in the present invention can be defined as a microstructure including any one or two or more of α°B, αB, αq, γr, and MA, provided that the total small amount of γr and MA is 3% or less” {[0037], [0099]}. US’633 further teaches that “[0056] Furthermore, for the purpose of imparting strength, any one or two or more of elements of Cu, Ni, Mo, V, or Cr for strengthening the precipitation or solid solution, may be added. However, if Cu is less than 0.2%, Ni is less than 0.1%, Mo is less than 0.05%, V is less than 0.02%, and Cr is less than 0.01%, the effect may not be obtained. Moreover, if Cu is more than 1.2%, Ni is more than 0.6%, Mo is more than 1%, V is more than 0.2%, and Cr is more than 1%, the effect is saturated.” The claimed ranges of Mo, Ni and Cu lie within or overlap the ranges provided by the prior art US’633.Therefore, it would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to take the steel of US’918 and add Mo and/or Ni and/or Cu as suggested by US’633 to impart strength.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using 
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/975,985 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches a steel sheet (with plating layer) with substantially similar composition and microstructure phase as the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/335,216 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of the reference application teaches a steel sheet (with plating layer) with substantially similar composition and microstructure phase as the limitations of the instant claims.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Affidavit or Declaration Under 37 CFR 1.132
The declaration under 37 CFR 1.132 filed 08/27/2021 along with the amendments to the claims are sufficient to overcome the rejection of claim 1-7 based upon 35 U.S.C. 103 over  under 35 U.S.C. 103.

Response to Arguments
Applicant’s arguments (see pages 6-7) along with the declaration under 37 CFR 1.132 filed 08/27/2021, with respect to the rejection(s) of claim(s) 1-7 under 35 U.S.C. 103 over WO 2013/018723 A1 (published 2/7/2013) via its US English equivalent US 9694561 B2 of Kawata (US’561) have been fully considered and are persuasive. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of the amendments to the instant claims.
Applicant’s arguments, see page 8, filed 08/27/2021, with respect to the rejection(s) “Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. US 10,113,223 B2” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant’s arguments, see page 8, filed 08/27/2021, with respect to the rejection(s) “Claims 1-7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-12 of U.S. Patent No. US 10,895,002 B2” have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.
Applicant's arguments filed 08/27/2021 with respect to the rejection “Claims 1-7 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of copending Application No. 16/975,985 (reference application)” have been fully considered but they are not persuasive. Instant application is not in condition for allowance and therefore the rejection is maintained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOPHY S. KOSHY whose telephone number is (571)272-0030.  The examiner can normally be reached on M-F 8:30 AM- 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH HENDRICKS can be reached on (571)272-1401.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/JOPHY S. KOSHY/Primary Examiner, Art Unit 1733